Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 13, 2022 is acknowledged.
Claims 1, 3-6, 8, 9 and 11-13 are pending.
Claims 2, 7 and 10 are cancelled.
Claims 1, 3, 4, 6, 8, 9 and 11-13 are currently amended.
Claims 1, 3-6, 8, 9 and 11-13 as filed on October 13, 2022 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, some of the previous claim objections are withdrawn, and all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1 is objected to because of the following informalities: 
Claim 1(d):  “cosmetic amount” should presumably recite “cosmetically effective amount”.
Claim 1(d):  “a pharmaceutical composition” should recite “the pharmaceutical composition” and “a cosmetic composition” should recite “the cosmetic composition” to properly reference the antecedent.
Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The method of claim 1 as newly claimed is not disclosed.  The instant specification as originally filed on April 29, 2020 recites the term “vacuum” eight times (e.g., page 11, paragraph [0035]; page 17, paragraph [0052]; page 23, paragraph [0067]; page 84, paragraph [00299]; page 86, paragraph [0008]; page 88, paragraph [0016]).  The only passages related to the method are:

    PNG
    media_image1.png
    268
    887
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    120
    885
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    231
    893
    media_image3.png
    Greyscale

There is no disclosure of method wherein the guest compound is not substantially free of a solvent.  See also original claims.  There is no basis for the broadening amendment to delete this limitation.  Omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means.).  See MPEP 2163.05.  Claims 3-6, 8, 9 and 11-13 are included in this rejection because they depend from claim 1 and thus they also recite methods not disclosed.
 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/881,130, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
	The prior-filed application does not disclose the method as newly claimed because the guest compound is only disclosed to be substantially free of a solvent (e.g., paragraphs [0066], [00274], [00290]; claim 1).
The disclosure of the prior-filed application, Application No. 62/841,017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose the method as newly claimed because the guest compound is only disclosed to be substantially free of an organic solvent (e.g., paragraphs [0066], [00250]; page 79, claim 1).  The prior-filed application does not disclose at least 5% inclusion into the cavity, rather, it discloses at least 85% (e.g., paragraphs [0066], [00224]; page 79; claim 2).  
The earliest date available to the pending claims is April 29, 2020.      

Maintained Grounds of Rejections / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016, of record, as evidenced by PubChem “Salicylic acid,” printed 2021, of record, in view of Hayward et al. (US 5,942,501, published August 24, 1999, of record) and ResearchGate “What are the advantages to running a reaction under vacuum rather than under nitrogen?” 2016, of record.
	Sifaoui teach the formation of inclusion complexes of -cyclodextrin (BCD) in an anhydrous environment (title; abstract). The BCD was dehydrated under reduced pressure (vacuum) (page 2, Materials).  In an anhydrous environment the available volume of the BCD cavity attains a maximum, moreover, guest molecules are easily stabilized in the cavity by hydrogen bonds with the BCD (page 2, lhc, 2nd paragraph).  Calorimetric measurements were performed with a TA Instruments differential scanning calorimeter (model 2920) in an inert atmosphere of argon gas; the complex forms during the first run (guest pulled into cavity by adding / combining) (page 2, rhc, 1st full paragraph; Figure 1; paragraph bridging pages 206-207).  Interaction energies of the inclusion complexes are negative meaning the complexes are more stable than the separate reactants (net driving force that pulls the guest as evidenced by paragraph [0020] of the instant specification) (page 207, paragraph bridging columns; Table 2).
Samples were prepared at a molar ratio of 4:1 of the guest compound to the CBD (paragraph bridging pages 2 and 3), as required by instant claim 4.  Because the samples were prepared at the melting temperature of the guest compound (paragraph bridging pages 2 and 3), the guest compound is substantially free of aqueous solvent and is substantially free of organic solvent as described in paragraph [00166] at page 47 of the instant specification.  Sifaoui further teach the stoichiometry of complexes, as reported in the literature, is usually 1:1 (page 1, rhc).  
Guest compounds include salicylic acid (lipophilic, anti-fungal as evidenced by PubChem at page 1, last paragraph,  pages 6-7, 3.2.8 “Solubility” and pages 7-8, 3.2.12 “LogP”) (page 2, Materials; Figure 1g; Table 1), as required by instant claims 5 and 6.  Four salicylic acid molecules might be included in one molecule of BDC (implies at least one of the four molecules is included at least 5% into the cavity) (page 5, rhc, 2nd and 3rd full paragraphs; Figure 3a; Figure 5; Table 3), as required by instant claim 3.  Guest compounds also include acetylsalicylic acid (page 2, Materials).
Sifaoui further teach cyclodextrins improve aqueous solubility and bioavailability of lipophilic drug molecules (page 1, rhc), as required by instant claims 8 and 11.
	Sifaoui do not specifically teach hydroxypropyl--cyclodextrin (HPBCD), Sifaoui do not specifically teach adding the guest compound under the vacuum, and Sifaoui do not teach further comprising combining an amount with a carrier as required by claim 1. 
These deficiencies are made up for in the teachings of Hayward and ResearchGate.
	Hayward teach a salicylic acid and derivatized beta cyclodextrin complex; the derivatized beta cyclodextrin is hydroxypropyl beta cyclodextrin (title; abstract; column 2, lines 35-45; claims).  Such derivatized cyclodextrin tends to increase solubility in water beyond the unmodified cyclodextrins (column 2, lines 18-31).  Cosmetic applications may benefit from the increased availability of salicylic acid in solution (carrier), as well as in applications as wart removers and preparations used to treat acne (column 3, lines 30-55).
	ResearchGate teaches the main advantage of experiments under vacuum is to be sure not to have oxygen and moisture in the vessel (nitrogen can be successful but argon is usually preferred to inert a vessel) (page 2, Jacques Lacoste comment).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the β-cyclodextrin employed by Sifaoui to comprise a derivatized beta cyclodextrin inclusive of hydroxypropyl beta cyclodextrin as taught by Hayward because such derivatized cyclodextrin tends to increase solubility in water compared to the unmodified form.  One would be motivated to do so because Sifaoui disclose a purpose of the cyclodextrin is to improve aqueous solubility of lipophilic drug molecules (e.g., Introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the formation of the inclusion complexes of Sifaoui and Hayward under vacuum as taught by ResearchGate because the main advantage of experiments under vacuum is to be sure not to have oxygen and moisture in the vessel.  There would be a reasonable expectation of success because performing a reaction under vacuum is taught by to an obvious variant of performing a reaction under nitrogen or under argon by ResearchGate and the reaction of Sifaoui is performed under argon.  One would be further motivated because Sifaoui specifically dehydrate the cyclodextrin prior to complexation for the express purpose of removing water and maximizing the volume of the cyclodextrin cavity.  Thus, the removal of oxygen and moisture is an implicit concern of Sifaoui.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified -cyclodextrin complexes of Sifaoui in view of Hayward and ResearchGate inclusive of hydroxypropyl--cyclodextrin / salicylic acid complexes as a solution thereof as taught by Hayward because cosmetic applications thereof as wart removers (pharmaceutical) or acne-treatments may benefit from the increased availability of salicylic acid in solution.  It would have been obvious to include the complexes in the solution in an amount sufficient to remove warts or treat acne because Hayward disclose solutions of such complexes as wart removers and acne treatments.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016, of record, as evidenced by PubChem “Salicylic acid,” printed 2021, of record, in view of Hayward et al. (US 5,942,501, published August 24, 1999, of record) and ResearchGate “What are the advantages to running a reaction under vacuum rather than under nitrogen?” 2016, of record, as applied to claims 1, 3-6, 8 and 11 above, and further in view of Poli (US 2018/0243321, published August 30, 2018, of record).
The teachings of Sifaoui, Hayward and ResearchGate have been described supra.
They do not teach a polymer or release properties as required by claims 9 and 12.
This deficiency is made up for in the teachings of Poli.
Poli teaches a composition and medical device comprising acetylsalicylic acid, in particular for the treatment of warts and related pathologies (title; abstract; claims).  The acetylsalicylic acid may be embedded in a solid or polymer matrix (paragraphs [0037], [0054]-[0078] and [0086]-[0089]).  In these solid forms, the release of the acetylsalicylic acid may be delayed or constantly released over time (paragraph [0090]).  The acetylsalicylic acid may be in the form of a clathrate / hydroxypropyl--cyclodextrin inclusion complex (claims 42-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified -cyclodextrin complexes of Sifaoui, Hayward and ResearchGate inclusive of hydroxypropyl--cyclodextrin / acetylsalicylic acid complexes within a solid or polymer matrix as taught by Poli in order to release the acetylsalicylic acid constantly over time in order to treat warts and related pathologies.  There would be a reasonable expectation of success because Poli teach the acetylsalicylic acid may be in the form of a hydroxypropyl-β-cyclodextrin inclusion complex.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016, of record, as evidenced by PubChem “Salicylic acid,” printed 2021, of record, in view of Hayward et al. (US 5,942,501, published August 24, 1999, of record) and ResearchGate “What are the advantages to running a reaction under vacuum rather than under nitrogen?” 2016, of record, as applied to claims 1, 3-6, 8 and 11 above, and further in view of Namazi et al. “Synthesis of -cyclodextrin-based dendrimer as novel encapsulating agent,” Polymer International 63:1447-1455, 2014, of record.
The teachings of Sifaoui, Hayward and ResearchGate have been described supra.
They do not teach the inclusion complex is a dendrimer as required by claim 13.
This deficiency is made up for in the teachings of Namazi.
Namazi teach the fabrication of a glycodendrimer with high proportions of cyclodextrins (abstract; Scheme 2).  When cyclodextrin units are incorporated in a dendrimer, the dendrimer can combine both the favorable properties of cyclodextrin to form inclusion complexes and the properties of the dendrimer (paragraph bridging pages 1447-1448).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the -cyclodextrin complexes of Sifaoui in view of Hayward and ResearchGate inclusive of hydroxypropyl--cyclodextrin complexes to take the form a dendrimer as taught by Namazi in order to reap the expected benefit of the dendrimer in addition to the favorable properties of the cyclodextrin.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s response at pages 15-17 of the Remarks continuing to allege that there is nothing in Sifaoui or in the secondary references disclosing establishing a vacuum in the cavity of HPBCD and then pulling the guest into the cavity remains unpersuasive for reasons of record.  See pages 10-11 of the Final Rejection mailed July 22, 2021, and pages 10-11 of the Final Rejection mailed March 29, 2022.  
	Applicant’s allegation at pages 16-17 of the Remarks that “the complexation of the present invention begins and ends under vacuum so that the vacuum actually pulls the guest compound into the HPBDC cavity to form the complex” is acknowledged but not found persuasive because there is no disclosure of such in the specification.  The only support for the new limitation “pulling the guest compound into the cavity” is at paragraph [0020] of the instant specification:

    PNG
    media_image4.png
    275
    882
    media_image4.png
    Greyscale

This passage is part of the extensive Background section and is of no relevance to the limited disclosure of a method performed in vacuum.  If a complex has been formed, it is a result of a “pull” of an energetic driving force.  Sifaoui expressly disclose “favorable net energetic driving forces” in Table 2 and as such Sifaoui implicitly disclose a force “pulling” the guest into the cyclodextrin cavity.  See also Jambhekar et al. “Cyclodextrins in pharmaceutical formulations I: structure and physicochemical properties, formation of complexes, and types of complex” Drug Discovery Today 21(2):356-362, 2016 at page 360, lhc:

    PNG
    media_image5.png
    149
    639
    media_image5.png
    Greyscale

To the extent that Applicant alleges the vacuum pulls the guest compound, given that there is a vacuum in the cavity a vacuum outside the cavity by virtue of the guest being added under the vacuum it is not clear how such balanced forces can yield a pull and the specification fails to remedy the ambiguity because there is no such disclosure.  To the extent that Applicant alleges the vacuum provides the energetic driving force disclosed in paragraph [0020] of the specification, there is no such disclosure.  Rather it is well known in the art that the energetic driving force exists independent of the vacuum and independent of the method of complexation.
	Applicant’s response at pages 17-18 of the Remarks continuing to allege that the data from Example 6 are relevant to the claimed method remains unpersuasive for reasons of record.  See pages 12-13 of the Non-Final Rejection mailed July 21, 2022.  Applicant is again reminded that the rejected claims are not drawn to the topical application of any particular composition and as such Applicant’s alleged results for specific compositions lacks nexus to that which is actually claimed.  To the extent that Applicant contends the disclosed data demonstrate the effectiveness of the disclosed compositions, given that it is well known in the art that cyclodextrin inclusion complexes are effective, it is not seen how such results would be meaningful at least because it is already known from Sifaoui complexation in an anhydrous environment improves incorporation of guest compounds (whole document).  See generally MPEP 716.02 for information regarding allegations of unexpected results.
	Applicant’s response at pages 18-20 of the Remarks disparaging the Wikipedia reference and the ResearchGate reference remain unpersuasive.  See pages 13-15 of the Non-Final Rejection mailed July 21, 2022 for a detailed response to ResearchGate by the Examiner.  As there is no Wikipedia reference relied upon in the rejections, Applicant’s complaint is moot.  Nonetheless, for clarity of the written public record on Appeal, it is unclear why Applicant is complaining about the Wikipedia entry for “Vacuum” made of record July 22, 2021 because it was relied upon for evidencing “a vacuum is nothing more than a void” at page 10 of the Final Rejection mailed July 22, 2021.  Applicant is requested to identify a reason for declaring this information inaccurate.  Applicant’s rehashed analysis regarding their own Ackelid reference remains unpersuasive for reasons of record.  See page 15 of the Non-Final Rejection mailed July 21, 2022.  
Applicant’s response at pages 18-20 of the Remarks disparaging Hill and Kitada, additional references made of record at page 14 of the Non-Final Rejection mailed July 21, 2022, as these references are not a part of the rejection, Applicant’s complaints have no nexus with the rejection.  To the extent that Applicant alleges the content of these references are “mere” assertions by the Examiner, Applicant is again reminded that these references evidence vacuum as an art-recognized variant of inert gas for oxygen removal in response to Applicant’s complaints regarding to ResearchGate.
Applicant’s response at pages 21-24 of the Remarks continuing to mischaracterize the rejections of record remains unpersuasive for reasons of record.  To the extent that Applicant alleges ResearchGate is non-analogous as it is “best classified as being within the sphere of anionic polymerization”, ResearchGate indisputably discusses chemistry under a vacuum and as such is necessarily analogous to that which is claimed.  To the extent that Applicant concludes the Examiner provides no rationale for combining the art as cited in the rejections, Applicant is again directed to the rationales articulated by the Examiner in the Office Actions of record.  To the extent that Applicant opines on the unpredictability of medicinal arts, Applicant is reminded that the medicinal arts are old and there is no evidence of record that the proposed modifications of the method of Sifaoui in view of the teachings of the secondary references yield anything other than the predictable result of an old composition comprising a cyclodextrin inclusion complex. 
Applicant’s response at pages 24-26 of the Remarks drawn to claims 9 and 12 are acknowledged but not found persuasive because Applicant’s statement that claim 1 is not obvious is not persuasive.  Applicant’s allegation that the rejection lacks concrete evidence in the record is unpersuasive because the Examiner has made a finding of fact and articulated a rationale in all of the Office Actions of record.  The Office has met the burden of establishing the prima facie obviousness of that which is claimed.  With regard to Applicant’s allegation that the applied art is just too confusing, Applicant is advised to address the specific findings of fact made of record and to address the specific rationales regarding that which would have been obvious.
Applicant’s response at pages 26-28 of the Remarks drawn to claim 13 is acknowledged but not found persuasive because Applicant’s statement that claim 1 is not obvious is not persuasive.  Applicant’s allegation that the rejection lacks concrete evidence in the record is unpersuasive because the Examiner has made a finding of fact and articulated a rationale in all of the Office Actions of record.  The Office has met the burden of establishing the prima facie obviousness of that which is claimed.
Therefore, the rejections over Sifaoui are properly maintained in slightly modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619